DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 8/25/2021 has been entered.
Disposition of claims: 
Claims 19-21, 23, and 28-41 are pending 
Claims 19 has been amended.
The amendments to claim 19 have overcome the rejections of claims 19-21, 23-26, and 28-41 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The cancelation of claim 24 and amendments to claim 19 have overcome the rejection of claim 24 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 29 have overcome the rejections of claim 29 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 19 have overcome:
the rejections of claims 19-21, 23-26, 28-31, and 34-38 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2015/0102734, machine translated English document is referred to in this Office Action, hereafter Lee) as evidenced by Merriam-
the rejections of claims 19-20, 23-25, 28-31, and 40-41 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0155050 A1, hereafter Kim), 
the rejections of claims 19-21, 23-26, and 28-38 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro), as evidenced by  Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm) and Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached), 
the rejections of claims 19-21, 23-26, and 28-38 under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1) in view of Montenegro et al. (WO 2013/120577 A1), as evidenced by Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached), 
the rejections of claims 34-36 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0155050 A1), and 
the rejections of claims 19-21, 23-26, and 28-41 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 15 through last paragraph of page 19 of the reply filed 8/25/2021 regarding the rejections of claims 19-21, 23-26, 28-31, and 34-38 
Those rejections have been withdrawn, rendering the arguments moot. However, new ground of rejections have been made under 35 U.S.C. 103 in this Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, Applicant recites “V, T, Q are …, or the rest of the 6-membered ring comprising the group Q”; however, it appears that none of formulas of claim 19 includes the variable Q. It should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 38-39, Applicant recites “The compound according to claim 24” and claims the limitation of variables a, b, c, and d. However, claim 24 has been cancelled; thus, it is unclear what the limitation of variables a, b, c, and d is required to be. 
For the purpose of prosecution, the Examiner interprets to mean that the compound refers to the compound of claim 19 and the variables a, b, c, and d refer to formula (Ar2-10) of claim 19.
Regarding claim 40, Applicant recites “formula (Ar2-6)” 
Neither claim 40 nor claim 19 claims formula (Ar2-6). Therefore, there is insufficient antecedent basis for this limitation in the claim. It is unclear which structure refers to.
For the purpose of prosecution, the Examiner interprets the limitation to mean formula (Ar2-10) of claim 19.
Regarding claim 41, claim 41 is rejected due to the dependency from claim 40.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23, 28-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm).
Regarding claims 19-21, 23, 28-31, 38, and 40, Pflumm discloses a hole transport material ([004]) having a general formula (1) ([006]) and the structure of substituent Ar1 or Ar2 (formula (9a) in [025])

    PNG
    media_image1.png
    200
    522
    media_image1.png
    Greyscale

wherein n, m, p can be 0 ([013]-[015]); Ar can be benzene ([007]); Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these groups; and R1 can be H, a straight-chain alkyl 
Pflumm further discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine.
Pflumm further discloses a formulation ([114]-[115]), comprising at least one compound (Pflumm’s formula (1) in [115]) and at least one solvent ([114]).
Pflumm further discloses an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Pflumm exemplifies the compounds of the invention (Compounds (125) and (70) in [079]), as shown below

    PNG
    media_image2.png
    368
    662
    media_image2.png
    Greyscale

The dimethylfluorene group of Compound (125) does not read on the limitation of Applicant’s (Ar1-1); however, Pflumm does teach a biphenyl group which can be Ar1 and/or Ar2
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Pflumm’s Compounds (125) by substituting the dimethylfluorene group with a biphenyl group, as taught by Pflumm.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both dimethylfluorene group and the biphenyl group are known substituents at Ar1 and/or Ar2 positions of Formula (1) of Pflumm. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
Such a modification provides the Modified compound of Pflumm.

    PNG
    media_image3.png
    318
    595
    media_image3.png
    Greyscale

The Modified compound of Pflumm does not read on the formula 1 of the instant claim 1. The only difference between the Modified compound of Pflumm and the claimed compound is the substitution position of the diarylamine group. 
The Modified compound of Pflumm is one of four position isomers with similar compounds in which the other three positional isomers (diarylamine is substituted at one of positions 1, 3, and 4 in the figure above) meets the limitation of claim 19.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Modified compound of Pflumm by substituting the diarylamine group such that the amine group is substituted at one of positions 1, 3, and 4. The resultant compounds would represent the position isomers of the Modified compound of Pflumm. One of ordinary skill in the art would expect that those positions isomers 

    PNG
    media_image4.png
    414
    713
    media_image4.png
    Greyscale

The Isomer of the modified compound of Pflumm has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-10); a, b, c, d are each 0; e, f, and g are each 0; V and T are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R, R1 are H; and i, m, n, s, p, r, q are each 0, meeting all the limitations of claims 19-21, 23, 28-31, 38, and 40.
Regarding claim 32, the Isomer of the modified compound of Pflumm reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify the C-N coupling reaction to prepare the Isomer of the modified compound of Pflumm.
However, Pflumm discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine

    PNG
    media_image5.png
    183
    777
    media_image5.png
    Greyscale

wherein X can be Cl, Br, I ([086]), Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these groups; and R, R1 can be H or a straight-chain alkyl ([010]). It would have been obvious to apply this reaction scheme for 1-, 3-, or 4-halogenated spirobifluorene, because positional isomers are obvious variants as outlined above. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 1-, 3-, or 4-halogenated spirobifluorene and the diarylamine group.
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the reactants having the same function group (i.e. a halogen leaving group as the first reactant or a diarylamine as the second reactant) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant reaction scheme applied to the Isomer of the modified compound of Pflumm is a process for the preparation of the Isomer of the modified compound of Pflumm, which comprises introducing a diarylamino group by a C-N coupling reaction between a 1-, 3-, or 4-halogenated spirobifluorene and a diarylamine.
Regarding claim 33, the Isomer of the modified compound of Pflumm reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify a formulation comprising the Isomer of the modified compound of Pflumm and at least one solvent.
However, Pflumm does teach a formulation ([114]-[115]), comprising at least one compound having structure of Pflumm’s general formula (1) ([115]) and at least one solvent ([114]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Pflumm by using the Isomer of the modified compound of Pflumm as one of components of the formulation, based on the teaching of Pflumm.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to make a formulation.
Such a modification provides a formulation comprising the Isomer of the modified compound of Pflumm and at least one solvent ([114]), meeting all the limitations in claims 33. 
Regarding claims 34-36, the Isomer of the modified compound of Pflumm reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify an organic electroluminescent device comprising the Isomer of the modified compound of Pflumm.
However, Pflumm teaches an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Montenegro further teaches the compound of invention has high thermal stability and provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage (page 2, lines 1-6).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Pflumm by using the Isomer of the modified compound of Pflumm as an electron-blocking layer material, based on the teaching of Montenegro.
The motivation for doing so would have been to provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising the Isomer of the modified compound of Pflumm being used as the electron-blocking layer material, wherein the electroluminescence device is an electronic device, meeting all the limitations in claims 34-36
Regarding claim 37, the Isomer of the modified compound of Pflumm reads on all the features of claim 19 as outlined above.
The only difference between the Isomer of the modified compound of Pflumm and the claimed compound of claim 37 is the substitution position of the diarylamine group. 
The Isomer of the modified compound of Pflumm is one of the position isomers with similar compound in which the other positional isomer, wherein the diarylamine group is substituted to the spirobifluorene group through the substitution position 4, meets the limitation of claim 37.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Modified compound of Pflumm by substituting the amine group with respect to the spirobifluorene such that the amine group is substituted at one of position 4. The resultant compounds would represent the position isomers of the Modified compound of Pflumm. One of ordinary skill in the art would expect that spirobifluorene-substituted arylamines having each respective structure would act in similar manner.
The resultant isomer of the modified compound of Pflumm, wherein the diarylamine is substituted at the substitution position 4 of the spirobifluorene group has identical structure as formula (1-1) of claim 37, meeting all the limitation of claim 37.

Claims 19, 21, 23, 28, 30-32, 34-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro).
Regarding claim 19, 21, 23, 28, 30-32, and 38-41, Montenegro discloses a compound (formula (1) on page 2) having the following structure.

    PNG
    media_image6.png
    299
    683
    media_image6.png
    Greyscale
,
wherein ArS can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms; Ar1 can be dibenzofuran, which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H; R5 can be H or an aromatic or heteroaromatic ring system having 6 to 60 C atoms; i, m, n, p, and r can be 0; q can be 0 or 1; s can be 0, 1, 2, 3, or 4, where q + s <=4.
Montenegro further discloses a C-N coupling reaction (general method on page 93; and “Example 3ao” on page 104) between 1-, 3- or 4-halogenated spirobifluorene (3-bromo spirobifluorene) and a diarylamine (the reactant of “1290039-85-8”).
Montenegro further discloses a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4).
Montenegro further discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
Montenegro further discloses compounds of Montenegro can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro exemplifies the compounds having the following structures (Compound 3ao on page 104; and the second compound on page 50).

    PNG
    media_image7.png
    260
    582
    media_image7.png
    Greyscale

Montenegro does not exemplifies a specific compound wherein Ar1 is dibenzofuran substituted by benzene
The Ar1 groups of dibenzofuran of the Compound 3ao are substituted by hydrogen as R5; however, Montenegro does teach that Ar1 can be dibenzofuran substituted by R5, wherein R5 can be an aromatic ring system having 6 to 60 C atoms (page 2, last paragraph through page 4, 1st paragraph).
Montenegro exemplifies benzene as the aromatic ring system having 6 to 60 C atoms (page 5, last paragraph). Montenegro further exemplifies benzene as the R5 group substituted to various Ar1 structures (formula (53), (55)-(58) on pages 15-16).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 3ao of Montenegro by substituting hydrogen with benzene on the dibenzofuran groups of the Compound 3ao, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, hydrogen and benzene are exemplified R5 groups. The substitution of hydrogen with benzene would have been one known element for another known element and would have led to predictable results. 5 group in the dibenzofuran group, as shown in the figure below.

    PNG
    media_image8.png
    165
    328
    media_image8.png
    Greyscale

The choice of a specific substitution position out of seven possible positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
Additionally, the resultant compound is one of seven position isomers with similar compounds in which four positional isomers (benzene substituted to one of positions 4, 5, 6, and 7 in the figure above) meets the limitation of claim 19.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound 3ao of Montenegro by substituting benzene such that the benzene is substituted at position 5. The resultant compounds would represent the position isomer of the modified Compound 3ao wherein benzene is substituted to any substitutable positions of the dibenzofuran group. One of ordinary skill in the art would expect that the compound having benzene substituted to the position 5 would act in similar manner.
The modification provides the following compound.

    PNG
    media_image9.png
    405
    777
    media_image9.png
    Greyscale

The Modified compound of Montenegro has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-10); a is 1; b, c, d are each 0; e, f, and g are each 0; V and T are CR1 with the proviso that there is a maximum of three N atoms per 6-1 is O; R, R1 are H; m is 1; and i, n, s, p, r, q are each 0, meeting all the limitations of claims 19, 21, 23, 28, 30-31, and 38-41.
The modification of Compound 3ao of Montenegro to the Modified compound of Montenegro provides a process for the preparation of the Modified compound of Montenegro, which comprises introducing a diarylamino group by a C-N coupling reaction between a 1-, 3- or 4-halogenated spirobifluorene (3-bromospirobifluorene) and diarylamine (biphenyl- and phenyldibenzofuran-substituted amine groups), meeting all the limitations of claim 32.
Regarding claim 33, the Modified compound of Montenegro reads on all the features in claim 19 as outlined above.
Montenegro teaches a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4) for solution deposition of thin films (formulation for “spin coating or printing processes” page 86, lines30-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Montenegro by using the Modified compound of Montenegro as the compound of the formulation for solution deposition of thin films, based on the teaching of Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select 
Such a modification provides a formulation comprising the Modified compound of Montenegro and at least one solvent, meeting all the limitations in claims 33. 
Regarding claims 34-36, the Modified compound of Montenegro reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify an organic electroluminescent device comprising the Modified compound of Montenegro. 
However, Montenegro does teach the compounds of invention can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Montenegro by using the Modified compound of Montenegro as a hole-transport layer material, based on the teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both Compound 3ao and the Modified compound of Montenegro are within the scope of the compounds of Montenegro represented by formula (1). The substitution 
Such a modification provides an electroluminescence device comprising a hole-transport material of the Modified compound of Montenegro being used as hole-transport material in a hole-transport or hole-injection or exciton- blocking or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters, wherein the organic electroluminescent device is equated with an electronic device, meeting all the limitations in claims 34-36. 

Claims 19-21, 23, 28-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2015/0102734, machine translated English document is referred to in this Office Action, hereafter Lee).
Regarding claims 19-21, 23, 28-32, 34-38, and 40, Lee discloses a compound (Formula 1 on pages 5-10) used as the hole transport material of an organic electroluminescent device (first paragraph of page 25).

    PNG
    media_image10.png
    352
    717
    media_image10.png
    Greyscale

In Formula 1 of Lee, X can be carbon; R1 and R2 can be hydrogen or an aromatic ring; R3 and R4 can be bonded to form 
    PNG
    media_image11.png
    121
    129
    media_image11.png
    Greyscale
; and Y can be an aromatic ring.
Lee exemplifies Y being a phenyl group substituted by R5 (1st paragraph of page 6).
Lee further exemplifies a phenyl substituted by B; a biphenyl substituted by B; and fluorene substituted by B as the substituents at each of R1, R2, and R5 positions (see the structure in the figure above; page 6), wherein B can be hydrogen or C1-C10 alkyl group (1st paragraph of page 10).
Lee exemplifies Compound 107 (page 22), wherein the R5 group is dimethylfluorene group.

    PNG
    media_image12.png
    284
    512
    media_image12.png
    Greyscale

Lee discloses a C-N coupling reaction (“synthesis of compound 62, Scheme 14” on page 36) between 2-halogenated spirobifluorene (2-bromo spirobifluorene) and a diarylamine. Lee further discloses that Compound 107 was prepared with reference to the method of Scheme 1 to 16 (last paragraph of page 37). The diarylamine group (biphenyl- and 9,9-methylfluorenylphneyl-substituted amine) of the Compound 107 is substituted to the position 1 of spirobifluorene unit; therefore, the Compound 107 was prepared via the C-N coupling reaction 
Lee discloses the compounds of Lee can be used as a material for a hole transport layer of an organic electroluminescent device (last paragraph of page 25). Lee further discloses that the compounds of Lee can be added by a solvent for use in forming a thin film (paragraph 1-3 on page 26). Lee further discloses the hole transport layer of the organic electroluminescent device can be formed by spin coating method (3rd paragraph of page 27).
Lee further discloses an organic electroluminescent device (“Example 23” on page 38 and Table 1) comprising an anode (ITO), a hole transport layer (Compound 107), a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag).
The R5 group of the Compound 107 of Lee (marked by a dashed circle in the figure above) is dimethylfluorene which does not meet the limitation of instant claim 19; however, Lee does teach R5 can be a biphenyl group (see the figure above; the second structure among the list of R1, R2, and R5 on page 6) wherein B can be hydrogen (first paragraph of page 10). Lee exemplifies an unsubstituted biphenyl (multiple compounds including Compounds 1, 20, 21 on pages 11-25).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 107 of Lee by substituting the R5 group of dimethylfluorene with an unsubstituted biphenyl, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both dimethylfluorene and biphenyl are known substituents at R5 position of Formula 1 of Lee. The substitution of the dimethylfluorene group by a biphenyl group would have been one known element for another 
The modification provides the following compound.

    PNG
    media_image13.png
    285
    613
    media_image13.png
    Greyscale

The Modified compound of Lee has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-10); a, b, c, d are each 0; e, f, and g are each 0; V and T are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R, R1 are H; and i, m, n, s, p, r, q are each 0, meeting all the limitations of claims 19-21, 23, 28-31, 37-38, and 40.
The modification of Compound 107 to the Modified compound of Lee provides a process for preparation of the compound which comprises introducing a diarylamino group (biphenyl- claim 32.
The modification of Compound 107 to the Modified compound of Lee provides an organic electroluminescent device comprising an anode (ITO), a hole transport layer comprising the Modified compound of Lee, a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag), wherein the organic electroluminescent device is equated with an electronic device, meeting all the limitations in claims 34-36.
Regarding claim 33, the Modified compound of Lee reads on all the features of claim 19 as outlined above.
Lee does not a specific formulation comprising the Modified compound of Lee and at least one solvent.
However, Lee discloses that the compounds of Lee can be used as a material for a hole transport layer of an organic electroluminescent device (last paragraph of page 25). Lee further discloses that the compounds of Lee can be added by a solvent for use in forming a thin film (paragraph 1-3 on page 26). Lee further discloses the hole transport layer of the organic electroluminescent device can be formed by spin coating method (3rd paragraph of page 27).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Lee by using it to form a formulation with a solvent, wherein the formulation is used to form the hole transport layer of the organic electroluminescent device of Lee via a spin coating method, based on the teaching of Lee.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both Compound 107 and the Modified compound Lee are compounds of Lee represented by Formula 1 of Lee. Lee teaches a formulation comprising the compound of Lee and a solvent. The substitution of compounds of Lee in the formulation would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and compositions to make a formulation for the spin coating preparation of thin films.
Such a modification provides a formulation comprising the Modified compound of Lee and at least one solvent, meeting all the limitations in claims 33. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786